PHELPS, Justice.
With the exception that a different party defendant is involved and different persons are alleged to have been defrauded and different amounts procured as a result thereof the information, the motion to quash, and the ruling of the trial court thereon are all identical with those set forth in State v. Freeman, 78 Ariz. 286, 279 P.2d 443, and the opinion therein applies with equal force to the instant case.
It is therefore ordered that the order to quash the information and the order directing the county attorney to institute new proceedings before a justice of the peace are set aside and the cause is remanded for further proceedings in accordance with the views expressed in that opinion.
LA PRADE, C. J., and UDALL, WIN-DES, and STRUCKMEYER, Jr., JJ., concurring.